Pee Curiam,
The testatrix left the residue of her estate in trust, the dominant intent of which is unquestionably to keep the estate “ intact ” until after the death of her husband, and to pay one-half of the income to him during the joint lives-of her son and husband, and to the latter in prescribed proportions according to circumstances, should the son die first.
By the fourth clause of the will, after the death of the husband all of the estate “ and the income accruing therefrom, shall descend to my son,” etc. This meant a fee to the son, but it was contingent on his surviving the husband, for the very next clause is “should however, my son die before my husband all the estate shall remain intact until after the death of my husband,” and thereupon follows a different division of the income varying according to the survivorship of testatrix’s grandchildren. Then in the sixth clause it is provided that after the death of the husband and son the estate shall remain in trust and the income “ shall be for the use of the legitimate *282children,of my son.” The estate devised to the son, John H. Ritter, was therefore contingent on his surviving his father, and as he died first it never vested. On the death of his father, testatrix’s husband, the estate passed under a dry trust to J ohn’s children. J ohn’s executors had no title to convey and the judgment was rightly entered for the defendant on the case stated.
Judgment affirmed.